DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth F. Florek on 8/3/2021.

The application has been amended as follows:IN THE CLAIMS:
Claim 26, 2nd line, after “the adhesive”, deleted “material” and inserted --backing-- therein. 
Claim 35, 7th line, after “furniture,”, deleted “the” and inserted --a-- therein. 








Examiner’s Note
The Examiner notes that non-elected claims 32-33, 35 and 37-39, which were restricted under 35 U.S.C. 121 and 372 as set forth in paragraph 3 of the action mailed 12/31/2019, have been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 7/20/2021, with respect to the rejections of claim 19 and claims 25-27 under 35 U.S.C. 112(b) as set forth in paragraphs 6-9 of the action mailed 5/19/2021, have been fully considered and are persuasive.  The rejections of claims 19 and 25-27 have been withdrawn. 

Allowable Subject Matter
Claims 1, 10, 13-16, 19, 21, 24-27, 30-33, 35 and 37-39 are allowed.

The following is an examiner’s statement of reasons for allowance:  See paragraphs 10-11 of the action mailed 5/19/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/3/2021